UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1683



LARNARDO M. ACKER,

                                            Plaintiff - Appellant,

          versus


AVIS RENT A CAR SYSTEM, INC.,

                                             Defendant - Appellee,

          and


HENRY SILVERMAN, Chairman and CEO, HFS Corpo-
ration; R. CRAIG HOENSHELL, Chairman and CEO,
Avis Rent A Car; RAYMOND KOCH, City Manager,
Washington/Baltimore    Areas;   JEFF   HOGAN,
Formerly Fleet Distribution Manager, Currently
Dulles Airport Manager, Avis Rent A Car; RON
CAREY, General President, AFL-CIO; EDDIE
KORNEGAY, President and Business Manager Auto-
motive, Petroleum, Cylinder, and Bottled Gas,
Chemical Drivers, Helpers and Allied Workers,
and Public Transportation Employees, Local
Union 922; FERLINE BUIE, Secretary/Treasury
Local Union 922; HFS CORPORATION; AFL-CIO;
LOCAL UNION 922 IBT,

                                                      Defendants.
                           No. 98-1919



LARNARDO M. ACKER,

                                           Plaintiff - Appellant,

          versus


AVIS RENT A CAR SYSTEM, INC.; AFL-CIO; LOCAL
UNION 922 IBT,

                                          Defendants - Appellees,

          and


HENRY SILVERMAN, Chairman and CEO, HFS Corpo-
ration; R. CRAIG HOENSHELL, Chairman and CEO,
Avis Rent A Car; RAYMOND KOCH, City Manager,
Washington/Baltimore    Areas;   JEFF   HOGAN,
Formerly Fleet Distribution Manager, Currently
Dulles Airport Manager, Avis Rent A Car; RON
CAREY, General President, AFL-CIO; EDDIE
KORNEGAY, President and Business Manager Auto-
motive, Petroleum, Cylinder, and Bottled Gas,
Chemical Drivers, Helpers and Allied Workers,
and Public Transportation Employees, Local
Union 922; FERLINE BUIE, Secretary/Treasury
Local Union 922; HFS CORPORATION,

                                                      Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-2085-A)




                                2
Submitted:    September 30, 1998        Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larnardo M. Acker, Appellant Pro Se. Catharine Wildenthal Cummer,
GIBSON, DUNN & CRUTCHER, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Larnardo M. Acker appeals from numerous orders entered by the

magistrate judge and the district court in his lawsuit alleging ad-

verse employment action. Because Acker failed to properly preserve

the issues for appeal by failing to properly object in accordance

with Fed. R. Civ. P. 72(a) or by failing to raise the issues in his

informal brief, we affirm. We deny Appellant’s motions for appoint-

ment of counsel and for a stay of the proceedings. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                           AFFIRMED



                                   3